DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on May 23, 2022, has been entered.




Claim Disposition

3.	Claims 2-6, 8, 20-30 and 32-42 have been cancelled. Claims 1, 7, 9-19 and 31 are pending and are under examination. 


	
Information Disclosure Statement

4.	The Information Disclosure Statement filed on May 23, 2022, has been considered by the examiner. A copy of the PTO-1449 form is attached.





Claim Objection

5.	Claims 1, 7, 9-19 and 31 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 and the dependent claims hereto are amended to read, “A subtilisin variant comprising an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:1, wherein the amino acid sequence has the substitutions of SO39E-SO99R-S126A-D127E-F128G”.
For clarity claim 7 should be amended to correct the following typographical error, “correspondencewith”. See also claim 10 with “acidsequence” ; claim 11 for “theamino” and claim 13 with “inaccordance”. See claim 15 for “isselected”; claim 16 for “adishwashing”; claim 17 for “imaterial”. In addition, claim 7 should be amended to recite a transitional phrase between the two ‘wherein clause’, for example, ‘wherein said variant… and wherein the amino acid positions….”.
For clarity claim 12 should be amended to read, “the [[an]] amino acid sequence of SEQ ID NO: 1…”.
For clarity claim 13 should be amended to recite the information in the specification and delete “example 2”.
For clarity and consistency it is suggested that claim 14 is amended to recite “variant of [[according to]] Claim 1”.
For clarity it is suggested that claim 17 is amended to depend on one claim only such as claim 14 and delete reference to “claim 1”. See also “bleachingaets” in claim 17.
Claim 19 is objected to for the typographical error of “pasteand”.
Claim 31 is objected to because the claim recites a Markush group  with broad listing such as animal feed, disinfectant and leather for example.
Appropriate correction is required. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1, 7, 9-19 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a subtilisin variant comprising substitutions and having at least 80% sequence identity to SEQ ID NO: 1 and no structure function correlation is made. The claimed invention as set forth in claim 1 is devoid of any functional limitation to indicate that the native activity is retained in the variant. Note that claim 7 recites additional substitutions. It is noted that claim 9 recites that the variant is a member of the Bacillus Gibsonii-clade, is isolated and has proteolytic activity, however, claim 1 needs to stand on its own. The invention as claimed in claims 10-11 are also directed to a large genus of structures. In addition, claim 12 with the recited “an amino acid”. The art generally recognizes that a single amino acid change can detrimentally affect the ‘structure-function’ relationship of a protein. Thus, the claimed invention is overly broad and devoid of an activity. Moreover, there is no one to one correspondence between the specific enzyme structure and function with the recited “percent language”.  
Further, the claimed invention is directed to  a laundry list of enzymes that can be in the recited compositions, and said composition can be a disinfectant, animal feed,  or contact lens cleaner to name a few (very broad range). Thus, the claimed invention is not adequately described with respect to the genus of enzymes present in the claims.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus amino acid sequences. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7, 10-11, 13, 17 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 remains is indefinite because it is incomplete due to the recitation of “Example 2” because it is unclear what specific limitations from the example are needed for the claim limitation.


Improper Markush
8.	Claims 7, 10-11, 17 and 31 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Exparte Hozumi, 3 USPQ2d 1059, 1060(Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons. Claims 7, 10-11,17 and 31 comprise Markush members that represent members and proteins that have a different structure and can function differently as well ( for example in claim 31, animal feed is structurally and functionally different from a disinfectant  or leather).


Response to Arguments
 
9.	Applicant’s comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections under 35 USC 112, first and second paragraph are maintained but have been amended based on applicant’s modifications to the claims. Regarding 112, first paragraph rejection, applicant traverses the rejection stating that Tables 7 and 9 and Examples 1 and 2 provides support for the subtilisin variants. This argument is not persuasive because the ordinary skilled worker can visualize the 5 substitutions recited in claim 1, however, has no glimpse of what is comprised in at least 80% sequence identity to SEQ ID NO:1 which could be deletions, substitutions etc. and there is no specified retention of the native activity. No correlation is made between structure and function (see also claims 10-11, for example). Therefore, the amendments made are not sufficient to obviate this ground of rejection because the claims remain broad and not commensurate in scope with the disclosure in the specification.
 The rejection of claim 13 under 112 (b) is traversed with applicant stating that, pointing to Example 2 in the claim is clear to the skilled artisan. The issue remains that the limitations are not recited in the claims, the claim is incomplete, otherwise applicant would be able to simply same, “ I claim the specification”. MPEP1824 discloses that the claim or claims shall define the matter for which protection is sought. Claims shall be clear and concise, they shall be fully supported by the description. Applicant needs to provide a claim with limitations that define what is inventive and supported by the specification but should not be missing limitations referenced as being found in the specification for completion. With regard to Improper Markush rejection, applicant state that they disagree, however, amended the claims, however, note that the amendments made were not sufficient to obviate this ground of rejection. Applicant did not amend all the claims affected thus the rejection remains.





Conclusion

10.	No claims are presently allowable.


11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571)272-0957. The examiner can normally be reached on Monday-Friday from
9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The
fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652